DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 07/12/2021 is acknowledged by the Examiner.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 09/23/2021, with respect to the rejection(s) of claim(s) 1-15 under Subrahmanyam et al. (US 2014/0260624) in view of  Ji (US 2009/0057597) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ji (US 2009/0057597) in view of Kiesbauer (US 9528901).
The instant office action has been made Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2009/0057597) in view of Kiesbauer (US 9528901).
Ji teaches a vacuum slide valve (10, figs. 1a-1b; [0006-12]) for regulating a volume or mass flow and/or for gas-tight interruption of a flow path, having a valve seat (on 13 around 11, facing valve disk) which has a valve opening (11) defining an opening axis (through center of 12, 14) and a first sealing surface (surface of 13 around 11 facing valve disk) surrounding the valve opening (as seen in figs. 1, 2), a valve closure (20) for regulating the volume or mass flow and/or for interrupting the flow path, having a second sealing surface (surface of 20 facing 13 surrounding 11) corresponding to the first sealing surface, and a drive unit (40) which is coupled to the valve closure and is designed in such a way that the valve closure for providing respective valve opening states can be varied and adjusted in a defined manner, and can be adjusted from an open position (fig. 1), in which the valve closure at least partially opens the valve opening, to a closed position, in which the second sealing surface is pressed in the direction of the first sealing surface (fig. 2) and the valve opening, in particular by means of an interposed seal (details of seals not shown, but seals can be seen in detail view of 
 wherein the vacuum valve has a valve housing (100).
Ji does not disclose wherein the vacuum valve has at least one acoustic sensory wherein the acoustic sensor is designed and arranged in such a way that, by means of the acoustic sensor, generates information about a structure-borne sound wave occurring in at least one component of the vacuum valve can be generated as a measurement signal; wherein the acoustic sensor is arranged on the drive unit; wherein the acoustic sensor is arranged on the valve closure or the valve seat; wherein the acoustic sensor is arranged on the valve housing; wherein the vacuum valve has a processing and control unit that processes the measurement signal; wherein the processing and control unit is adapted to actuate the drive unit with control values for adjusting the valve closure between the open position and the closed position, and to automatically set the control values depending on the currently acquired measurement signal; wherein the processing and control unit processes the detected measurement signal and, based on the detected measurement signal, generates a status information for the at least one component of the vacuum valve, wherein an output signal is provided based on an alignment of the status information with a predefined target feature; wherein the status information relating to a mechanical and/or structural integrity of the drive unit, the first or second sealing surface, the seal and/or the valve housing is provided, wherein the status information is generated by an actual-target comparison for the detected measurement signal; wherein the processing and control unit is adapted to provide a frequency spectrum based on a detection of the 

It would have been obvious to one having ordinary skill in the art to modify the invention of Ji, to include at least one acoustic sensory wherein the acoustic sensor is designed and arranged in such a way that, by means of the acoustic sensor, generates information about a structure-borne sound wave occurring in at least one component of the vacuum valve can be generated as a measurement signal; wherein the acoustic sensor is arranged on the drive unit; wherein the acoustic sensor is arranged on the valve closure or the valve seat; wherein the acoustic sensor is arranged on the valve housing; wherein the vacuum valve has a processing and control unit that processes the measurement signal; wherein the processing and control unit is adapted to actuate the drive unit with control values for adjusting the valve closure between the open position and the closed position, and to automatically set the control values depending on the currently acquired measurement signal; wherein the processing and control unit processes the detected measurement signal and, based on the detected measurement signal, generates a status information for the at least one component of the vacuum valve, wherein an output signal is provided based on an alignment of the status information with a predefined target feature; wherein the status information relating to a mechanical and/or structural integrity of the drive unit, the first or second sealing surface, the seal and/or the valve housing is provided, wherein the status information is generated by an actual-target comparison for the detected measurement signal; wherein the processing and control unit is adapted to provide a frequency spectrum based on a detection of the measurement signal during a predetermined period of time; .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2009/0057597) in view of Kiesbauer (US 9528901) in view of Subrahmanyam et al. (US 2014/0260624).
Ji in view of Kiesbauer discloses the invention as essentially claimed, except for wherein the acoustic sensor is arranged on the valve closure or the valve seat.
Subrahmanyam et al. teach a related use of an acoustic sensor in a valve for diagnostic and control purposes [0032-0034]. Subrahmanyam does not disclose details of the valve as well as the particular location of the acoustic sensor (locating various acoustic sensors 124, 126, 128 in various areas is disclosed) and therefore does not disclose wherein the acoustic sensor is arranged on the valve closure or the valve seat.  
However, from the teaching of Subrahmanyam et al., one of ordinary skill would understand the acoustic sensor would want to be placed in areas of the valve which pertain to the operation of the valve and which would generate operational sound waves.  Kiesbauer also does not disclose particular importance to the actual location of the sensor, but merely the comparison between an identical known properly functioning valve and the one being controlled and monitored, with the sensor location being identically located in order to make the comparisons. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to place the acoustic sensor on the valve closure or the valve seat, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753